77964: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-47006: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77964


Short Caption:IN RE: ESTATE OF HORST REVOCABLE TR.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - P095314Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/29/2019 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/03/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrian HolidayThomas W. Davis, II
							(Howard & Howard Attorneys PLLC)
						Gwen Rutar Mullins
							(Howard & Howard Attorneys PLLC)
						


Reference PartyElla E. Horst Revocable Trust, u/a/d 05/21/1991


RespondentElla E. Horst Revocable Trust, u/a/d 05/21/1991S. Don Bennion, Jr.
							(Law Office of S. Don Bennion)
						Kirk D. Kaplan
							(Crest Key, Prof., L.L.C.)
						Jason M. Sadow
							(Crest Key, Prof., L.L.C.)
						


RespondentPatricia L. HorstS. Don Bennion, Jr.
							(Law Office of S. Don Bennion)
						Kirk D. Kaplan
							(Crest Key, Prof., L.L.C.)
						Jason M. Sadow
							(Crest Key, Prof., L.L.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


01/24/2019Filing FeeFiling Fee due for Appeal. (SC)


01/24/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-03731




01/24/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-03733




01/25/2019Filing FeeFiling Fee Paid. $250.00 from Howard & Howard Attorneys PLLC.  Check No. 8033. (SC)


01/25/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days. (SC).19-04114




01/29/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC).19-04367




02/12/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-06538




03/15/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 21,2019, at 9:00 am. (SC)19-11674




05/13/2019Notice/IncomingFiled Notice of Appearance of Counsel (S. Don Bennion for Respondent Patricia L. Horst). (SC)19-20974




05/13/2019Notice/IncomingFiled Notice of Appearance of Counsel (S. Don Bennion for Respondent Patricia L. Horst). (SC)19-20975




05/17/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference scheduled for May 21, 2019 is hereby cancelled. The Conference is continued to September 3, 2019, the time and place to be determined later. The Settlement Judge requests a 90 day extension for the case to remain in the settlement program. (SC).19-21837




05/20/2019Settlement Order/ProceduralFiled Order. Settlement Judge's Final Settlement Status Report due: October 29, 2019. (SC).19-21981




09/17/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 19, 2019, at 4:00 pm. (SC).19-38743




10/14/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.  (SC)19-42474




10/16/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)19-42819




10/23/2019Transcript RequestFiled Certificate that No Additional Transcripts are Being Requested. (SC)19-43862




01/07/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  January 28, 2020.  (SC)20-00812




01/28/2020AppendixFiled Joint Appendix- Volumes I  and II.  (SC)20-03877




01/28/2020BriefFiled Appellant's Opening Brief.  (SC)20-03897




02/27/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answering Brief due: March 12, 2020. (SC).20-07956




03/12/2020MotionFiled Respondents' Motion For Extension of Time To File Answering Brief. (SC).20-09932




03/17/2020Order/ProceduralFiled Order Granting Motion. Respondents' Answering Brief due: March 27, 2020. (SC).20-10370




03/27/2020BriefFiled Respondent's Answering Brief. (SC)20-11928




04/21/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  May 11, 2020.  (SC)20-15030




05/08/2020MotionFiled Appellant's Motion for Extension of Time to File Appellant's Reply Brief (First Written Request).  (SC)20-17608




05/12/2020Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: June 10, 2020. (SC).20-18061




06/10/2020BriefFiled Appellant's Reply Brief. (SC)20-21772




06/10/2020Case Status UpdateBriefing Completed/To Screening. (SC)


11/03/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-39992




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Parraguirre/Hardesty/Cadish. Author: Cadish, J. Majority: Cadish/Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 90. NNP20-RP/JH/EC. (SC).20-47006




01/25/2021RemittiturIssued Remittitur. (SC)21-02157




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02157





Combined Case View